Hoke, J.,
concurring: I concur in the disposition made of these appeals for the reason that, in my opinion, the recent Transportation Act referred to does not, and does not intend to, withdraw from the state commissions having charge and control of the subject the power to make adequate regulation and provision for the establishment of passenger stations for intrastate travel, assuredly so except at terminal stations where the particular order or regulation is of such magnitude as to impose a substantial burden on interstate commerce, and that fact is established and made effective by appropriate proceedings instituted before the Interstate Commerce Commission.
I am authorized to say that Associate Justice Stacy concurs in this view.